                Case 18-26312     Doc 39-5    Filed 10/16/19   Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                        FOR DISTRICT OF MARYLAND
                            (Baltimore Division)

IN RE:                                   *      CASE NO: 18-26312
               Joann Denise Sachs        *
                                         *      CHAPTER 13
                     Debtor,             *
                                         *

                       ORDER AUTHORIZING DEBTOR
                      TO SELL PROPERTY LOCATED AT
            11 HAMLET HILL ROAD UNIT #1011 BALTIMORE, MD 21210
           FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES

       Upon consideration of the Motion (the “Motion”) to Sell Property Located 11
Hamlet Hill Road Unit #1011 Baltimore, MD 21210 (the "Property"), Free and Clear of
Liens, Claims and Encumbrances filed by Joann Sachs (the “Debtor”), and it appearing
that this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334
and that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and notice of the
Motion having been given as set forth therein; and it appearing that no other or further
notice of the Motion need be given, it is, by the United States Bankruptcy Court for the
District of Maryland, hereby
       ORDERED, that the Motion is GRANTED; and it is further
       ORDERED, that pursuant to § 363(b) and (f)(3) of the Bankruptcy Code, the
Debtor is authorized to sell the real property located at 11 Hamlet Hill Road Unit #1011
Baltimore, MD 21210, free and clear of any liens, claims and encumbrances; and it is
further,
              Case 18-26312     Doc 39-5    Filed 10/16/19   Page 2 of 2



      ORDERED, that this Court shall retain jurisdiction to hear and determine all
matters arising from the implementation of this Order.

cc:
Michael P. Coyle, Debtor’s Counsel
Robert Thomas, Chapter 13 Trustee
Debtor
All Interested Parties

                                  END OF ORDER
